 147324 NLRB No. 19CIRCUIT CITY STORES1In the absence of exceptions the Boards adopts, pro forma, thehearing officer™s recommendation that Petitioner™s Objection 2 be
overruled.2Unlike our dissenting colleague, we find irrelevant any issue ofwhether the Employer actually kept track of the mugs. Employees
would be well aware of the fact that the Employer had the potentialto do so.Circuit City Stores, Inc. and United Food and Com-mercial Workers, Local 1776, Petitioner. Case4ŒRCŒ18919July 31, 1997DECISION AND DIRECTION OF SECONDELECTIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe National Labor Relations Board has consideredobjections to an election held October 12, 1996, and
the hearing officer™s report recommending disposition
of them. The election was held pursuant to a Stipulated
Election Agreement. The tally of ballots shows 40 for
and 56 against the Petitioner, with 4 challenged bal-
lots, an insufficient number to affect the results.The Board has reviewed the record in light of theexceptions and briefs, has adopted the hearing officer™s
findings and recommendations,1and finds that theelection must be set aside and a new election held.We agree with the hearing officer that the Employ-er™s store manager, Robert Mainart, engaged in objec-
tionable conduct warranting setting aside the election.
We do so for the following reasons.As found by the hearing officer, starting about 3days before the election and continuing until the day
of the election, Mainart distributed to unit employees
coffee mugs bearing the slogans ‚‚Vote No™™ and ‚‚Just
Vote No.™™ Mainart individually approached each em-
ployee, shook the employee™s hand, asked to employee
to vote no, and handed the employee the mug. Ini-
tially, the mugs did not contain the employee™s name,
but Mainart later labeled the remaining mugs with em-
ployees™ names in order to keep track of which em-
ployees had not yet received a mug. Mainart distrib-
uted a total of about 80Œ90 mugs, 70 or 75 of which
were distributed with employees™ names on them.Under established Board precedent, employers maymake antiunion paraphernalia available to employees ata central location, provided that supervisors are absent
from the distribution process and there is no other co-
ercive conduct in connection with the distribution. Bar-ton Nelson, Inc., 318 NLRB 712 (1995); GonzalesPacking Co., 304 NLRB 805, 815 (1991). However,employers are precluded from creating situations in
which employees are forced to disclose their union
sentiments. Lott™s Electric Co., 293 NLRB 297, 303Œ304 (1989), enfd. mem. 891 F.2d 281 (3d Cir. 1989).
Thus, employers may not distribute campaign para-
phernalia in a manner pressuring employees to make
an observable choice that demonstrates their support
for or rejection of the union. A.O. Smith Automotive
Products Co., 315 NLRB 994 (1994). In A.O. Smith
,the Board found that by having its supervisors directly
offer employees antiunion paraphernalia, the employer
effectively put employees in a position of having to ac-
cept or reject the employer™s proffer and thereby make
an observable choice that would reveal something
about their union sentiments.The Employer argues that because the mugs werehanded out in a manner which precluded the employ-
ees from rejecting them, the employees were not
placed in a position where they had to make an ob-
servable choice revealing their union sentiments. We
reject that argument. Although the employees were not
asked if they wanted a mug, we find that Mainart™s di-
rect supervisory proffer of antiunion campaign para-
phernalia created a situation in which employees
would reasonably believe that a refusal to accept the
mug would be construed as a rejection of the employ-
er™s position in the campaign. See Barton Nelson,supra, in which an employer™s supervisory distribution
of hats to unit employees was objectionable eventhough some of the employees were not given the op-
portunity to reject the hat.Although not dispositive, we also find that thenames on the mugs added to the coerciveness of the
Employer™s conduct. Under such circumstances, em-
ployees could reasonably believe that Mainart would
be able to identify union supporters by looking at
whether the mugs were accepted by the employees, as
well as whether they displayed or used them.We further find this case distinguishable from Jef-ferson Stores, 201 NLRB 672 (1973), relied on by theEmployer, in which the Board found the supervisory
distribution of ‚‚vote no™™ cards not coercive because
the cards did not come with pins to attach them to
clothing and the employees were under no compulsion
to wear them. As the trial examiner noted in JeffersonStores, the ‚‚vote no™™ cards involved in that case areanalogous to campaign fliers and other types of cam-
paign literature, which an employer is free to hand out
during the campaign, because it is not ‚‚displayed™™ in
such a manner that the employer can use it as a meas-
ure of an employee™s support of its antiunion message.
Id. at 677. Although the mugs here were not intended
to be worn, it is obvious from their nature, that as cof-
fee cups they were intended to be used or displayed,
and an employee could reasonably believe that the em-
ployer would be able to ascertain some information
about his union sentiments by the employee™s use or
nonuse of the mug.2Accordingly, we find this case tobe more analogous to the antiunion paraphernalia casesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00147Fmt 0610Sfmt 0610D:\NLRB\324.014APPS10PsN: APPS10
 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Cf. Kurz-Kasch, Inc., 239 NLRB 1044 (1978).than to the distribution of ‚‚vote no™™ cards or othertypes of campaign fliers or literature.For these reasons, we conclude that Mainart™s indi-vidualized distribution of the mugs to each of the em-
ployees reasonably tended to interfere with employee
free choice in the election. Accordingly, we shall set
aside the election and direct that a new election be
held.[Direction of Second Election omitted from publica-tion.]MEMBERHIGGINS, dissenting.Contrary to my colleagues and the hearing officer,I do not find that the Employer™s distribution of ‚‚Vote
No™™ mugs to employees before the election constitutes
the objectionable conduct. Accordingly, I would over-
rule the Union™s objections and certify the results of
the election.The facts are undisputed. In the days preceding theelection, the Employer™s store manager, Mainart, shook
the hands of individual employees, reminded them to
vote, and handed them mugs with the ‚‚Vote No™™
logo. Mainart did not ask employees whether they
wanted the mugs, inquire whether they supported the
Employer or, indeed, solicit how they intended to vote.
Further, although Mainart marked many mugs with
employees™ last names, he did so only in order to re-
mind himself which employees had not yet been given
the mugs. There is no evidence that the Employer in-
tended that the mugs be displayed or used at the work
site. Nor is there any evidence that the Employer kept
track of who displayed and used them and who did not
do so. To the contrary, Mainart testified, without con-
tradiction, that no such monitoring occurred.It is well settled that the Board does not apply a perse test when determining whether employer distribu-
tion of antiunion paraphernalia is objectionable. Rath-
er, it examines the totality of the circumstances. BartonNelson, Inc., 318 NLRB 712 (1995). Under this test,I would find the Employer™s conduct unobjectionable.
Thus, Mainart presented the mugs to employees in a
manner which did not solicit employees to disclose
their sentiments for or against the Union. Nor were
employees asked whether they wanted a mug. Themug was simply thrust on them. Thus, employees werenot put in the position of having to make an observ-
able choice regarding their Union sentiments. Cf.
Gonzales Packaging Co., 304 NLRB 805 (1991). And,because mugs are not like hats, buttons, or other para-
phernalia which are worn, employees would not, by
subsequent conduct, be required to make observable an
choice. Cf. A.O. Smith Automobile Products
, 315NLRB 994, 998 (1994); Lott™s Electric Co., 293NLRB 297, 303 (1989), enfd. mem. 891 F.2d 281 (3d
Cir. 1989). Thus, in my view, mugs are akin to
antiunion cards, literature, or other materials that are
not designed to be worn, and which employers freely
can distribute to employees without interfering with an
election. See McIndustries, 224 NLRB 1298, 1299Œ1300 (1976).The majority contends that it was ‚‚obvious™™ thatthe mugs were to be used or displayed. While it may
be that they were intended to be used, it is not obviousthat they were to be used or displayed at work andthere is no evidence to support a contention that this
was the Employer™s intent. On the contrary, when dis-
tributing the mugs, the Employer did not invite em-
ployees to use or display them at work.My colleagues say that there was a ‚‚potential™™ thatthe Employer would keep track of which employees
used or displayed the mugs. Although there may be
such a ‚‚potential,™™ the uncontradicted testimony is
that in fact no monitoring occurred. In such cir-
cumstances, I would not use mere ‚‚potential™™ as a
basis for finding that the distribution of the mugs was
objectionable.Finally, I do not find the fact that a number of themugs remained in the work place after Mainart distrib-
uted them warrants a contrary result. As previously
stated, there is no evidence that the Employer exam-
ined the mugs to gauge employee sentiments, or that
employees would reasonably perceive that it did. In
these circumstances and particularly in the absence of
other unlawful or objectionable conduct,3I would notfind that the Employer™s conduct warrants a new elec-
tion. Accordingly, I would certify the election results.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00148Fmt 0610Sfmt 0610D:\NLRB\324.014APPS10PsN: APPS10
